Exhibit 10.1 EXCHANGE AGREEMENT This Exchange Agreement (this “ Agreement ”) is made as of the 22nd day of March 2017, by and between, Interpace Diagnostics Group, Inc., a Delaware corporation (the “ Company ”) and the holder identified on the signature page hereto (“ Investor ”). Capitalized terms not defined herein shall have the meaning as set forth in the Exchanged Notes (as defined below). R E C I T A L S A.On October 31, 2014, the Company and Interpace Diagnostics, LLC issued a Non-Negotiable Subordinated Secured Promissory Note (the “ Note ”) to RedPath Equityholder Representative, LLC (the “ Original Investor ”) with an aggregate principal amount currently outstanding of $9,336,250.00. B.Immediately prior to the Closing Date (as defined below), the Investor will acquire (from the Original Investor) the Note with an aggregate principal amount currently outstanding of $9,336,250.00 (the “ Existing Note ”) pursuant to that certain Purchase Agreement in the form attached hereto as Exhibit A (the “ Purchase Agreement ”). C.The Company and the Investor desire to enter into this Agreement, pursuant to which, among other things, the Company and the Investor shall exchange the Existing Note for (i) a senior secured convertible note in the form attached hereto as Exhibit B-1 , with an aggregate principal amount of $5,321,662.50 (the “ Exchanged Convertible Note ”), convertible into Common Stock (as defined below) in accordance therewith (the Exchanged Convertible Note as converted, the “ Exchanged Conversion Shares ”) and (ii) a senior secured note in the form attached hereto as Exhibit B-2 , with an aggregate principal amount of $3,547,775.00 (the “ Exchanged Non-Convertible Note ”, and together with the Exchanged Convertible Note, the “ Exchanged Notes ”, and together with the Exchanged Conversion Shares, the “ Exchanged Securities ”). D.The exchange of the Existing Note for the Exchanged Notes is being made in reliance upon the exemption from registration provided by Section 4(a)(2) of the Securities Act of 1933, as amended (the “ Securities Act ”). E.The Exchanged Notes will rank senior to all outstanding and future Indebtedness (as defined below), of the Company and its Material Subsidiaries (as defined below) (other than the Permitted Senior Indebtedness), and the Exchanged Notes will be secured by a first priority perfected security interest in all of the existing and future assets of the Company and its Material Subsidiaries (other than the Permitted Senior Indebtedness, including a pledge of all of the capital stock of each of the Material Subsidiaries, as evidenced by (i) an amended and restatedsecurity agreement in the form attached hereto as Exhibit C (the “ Security Agreement ”, and together with the Security Agreement, the Perfection Certificate (as defined below) and the other security documents and agreements entered into in connection with this Agreement and each of such other documents and agreements, as each may be amended or modified from time to time, collectively, the “ Security Documents ”), and (ii) an amended and restatedguaranty executed by each Material Subsidiary of the Company, in the form attached hereto as Exhibit D (collectively, the “ Guaranties ”) pursuant to which each of them guarantees the obligations of the Company under the Exchange Documents (as defined below). A G R E E M E N T 1.
